Citation Nr: 0318197	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:  James W. Stanley, Jr.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1941 to June 
1946.  He died in June 1964.  The appellant is the widow of 
the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the Department 
of Veterans affairs (VA) Regional Office in Little Rock, 
Arkansas (RO) which denied the issue on appeal.   

The appellant testified before the undersigned Veterans law 
Judge at a personal hearing which was conducted at the RO in 
October 2001.  A copy of the hearing transcript has been 
associated with the claims folder.  In March 2002, the 
appellant filed a motion to correct the hearing transcript, 
which was granted in part and denied in part by the 
undersigned in September 2002.    


REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the appellant's case, there is no notice to the appellant 
of the division of responsibilities between the appellant and 
VA in obtaining evidence necessary to substantiate her claim.  
See Quartuccio, supra.  It would potentially be prejudicial 
to the appellant if the Board were to proceed with a decision 
at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in
 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that she was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  

Additionally, the Board notes that although the issue on 
appeal was previously denied by the Board in July 1966 and 
July 1988, the RO did not provide the law and regulations on 
finality in either the July 2000 Statement of the Case or the 
August 2000 Supplemental Statement of the Case.

Finally, since the RO last reviewed the case, additional 
evidence has been added to the record.  The Board obtained an 
opinion as to certain medical questions from an independent 
medical expert (IME).  The appellant has submitted additional 
evidence directly to the Board.  There has been no waiver of 
local consideration by the appellant.  The agency of original 
jurisdiction will have the opportunity to review this 
evidence while the case is in remand status.  

This case is therefore REMANDED for the following actions:  

1.  The claims file must be reviewed and 
all notification required by the VCAA must 
be completed.  


2.  Thereafter, the matter of whether new and 
material evidence has been received to reopen 
the appellant's claim for service connection 
for the cause of the veteran's death should 
be readjudicated, taking into consideration 
any and all evidence which has been added to 
the record since its last adjudicative 
action, to include the October 2001 statement 
from G.C.E., M.D., and the January 2003 IME 
opinion.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case.  The appellant should be given an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



